        Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

MARCIA W. DAVILLA et al.,             )
                                      )
                   Plaintiffs,        )
                                      )
v.                                    )         Case No. CIV-15-01262-G
                                      )
ENABLE MIDSTREAM PARTNERS, LP         )
et al.,                               )
                                      )
                   Defendants.        )

________________________________________________________________________

                 DEFENDANTS’ REPLY IN FURTHER SUPPORT OF
                  MOTION FOR PARTIAL SUMMARY JUDGMENT

________________________________________________________________________




                                   John. A. Kenney, OBA #4976
                                   Michael D. McClintock, OBA #18105
                                   Michael K. Avery, OBA #22476
                                   MCAFEE & TAFT A PROFESSIONAL CORPORATION
                                   Two Leadership Square, Tenth Floor
                                   211 North Robinson
                                   Oklahoma City, OK 73102
                                   Telephone: 405/235-9621
                                   Fax: 405/270-7212
                                   john.kenney@mcafeetaft.com
                                   michael.mcclintock@mcafeetaft.com
                                   michael.avery@mcafeetaft.com


April 22, 2019
           Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 2 of 13




I.     PLAINTIFFS ARE NOT ENTITLED TO AN AWARD OF EQUITABLE DISGORGEMENT

       Enable does not dispute Plaintiffs should be compensated for Enogex’s use of the

Property during the period of time in which a renewed easement was sought from the BIA.

But, it is not compensation Plaintiffs seek. Instead, Plaintiffs ask the Court to disgorge1

profits Plaintiffs say Enogex received using 0.73 acres of Plaintiffs’ Property during the time

it sought renewal.2

       Plaintiffs say disgorgement should be awarded without reference to the equities of the

matter. Alternatively, Plaintiffs argue that if the Court must balance the equities, Plaintiffs

remain entitled to disgorgement. Plaintiffs are incorrect in both regards.

       A.      DISGORGEMENT SOUNDS IN EQUITY AND THUS, BALANCING IS REQUIRED

       There can be no doubt disgorgement is an equitable remedy. See, e.g., Chauffeurs,

Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S. 558, 570 (1990) (“[W]e have

characterized damages as equitable where they are restitutionary, such as in ‘action[s] for

disgorgement of improper profits[.]’”) (quoting Tull v. United States, 481 U.S. 412, 424

(1987)); Fifty–Six Hope Road Music, Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1075 (9th Cir.

2015) (“[T]he current law recognizes that actions for disgorgement of improper profits are

equitable in nature.”); Cavanagh, 445 F.3d at 119–20 (collecting authorities); Roberts v. Sears,

       1
         “The term ‘disgorgement’ is relatively new to the law; in 18th century chancery
courts, what we now call disgorgement was embodied in the remedies of ‘accounting,
constructive trust, and restitution.’” Osborn v. Griffin, 865 F.3d 417, 462 (6th Cir. 2017)
(quoting S.E.C. v. Cavanagh, 445 F.3d 105, 119 (2d Cir. 2006)). Although Plaintiffs primarily
refer to the relief they seek as an “accounting” rather than disgorgement, in light of the
foregoing and for ease of reference, Enable refers to the relief as disgorgement.
       2
          According to Plaintiffs, “[t]he only issue left [in this lawsuit] is to calculate those
profits” that Plaintiffs say should be disgorged. See [Dkt. No. 137] at 21. The disgorgement
sought is not compensatory in nature; i.e., it is not designed “‘to compensate victims,’ but
rather ‘forces a defendant to account for all profits reaped through’ his wrongful conduct,
‘even if it exceeds actual damages to victims.’” Osborn, 865 F.3d at 461.

                                               1
         Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 3 of 13




Roebuck & Co., 617 F.2d 460, 465 (7th Cir. 1980) (“Restitution for the disgorgement of

unjust enrichment is an equitable remedy”); S.E.C. v. Commonwealth Chem. Sec., Inc., 574 F.2d

90, 95 (2d Cir. 1978) (Friendly, J.) (holding there is no 7th Amendment right to a jury trial

for disgorgement because “the court is not awarding damages to which [a] plaintiff is legally

entitled but is exercising the chancellor’s discretion to prevent unjust enrichment”); Osburn,

865 F.3d at 464 (“[W]e agree with Lord Coke, Blackstone, Justice Story, the Supreme Court,

and the Second and Ninth Circuits, as well as numerous other commentators—an action

seeking disgorgement is equitable in nature”). And as the Tenth Circuit observed, equitable

remedies are not granted automatically under federal trespass law because “the sheer right to

exclude simply cannot begin and end the equitable analysis” required. See [Dkt. No. 136-37]

at 29-30. Indeed, “the Supreme Court [has] . . . chastised [lower courts] for granting

equitable relief based solely on success on the merits” and without balancing the equities. See

id. at 27-28 (citing Weinberger v. Romero-Barcelo, 456 U.S. 305, 311-12 (1982)); see also New

Mexico Cattle Growers Ass'n v. U.S. Fish & Wildlife Serv., No. CIV 02-0199 JB/LCS, 2004 WL

6409640, at *7 (D.N.M. Aug. 31, 2004) (explaining that “[t]he Supreme Court [has]

acknowledged the fundamental principle that an equitable remedy does not issue as a matter

of course, and that the court must balance the competing claims of injury and consider the

effect on each party”) (citing Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 542 (1987)).

       Notwithstanding the foregoing, Plaintiffs argue that pursuant to United States v. Santa

Fe Pac. R. Co., 314 U.S. 339 (1941), disgorgement is automatically awarded upon a finding of

trespass across Native American lands. This is incorrect. To be sure, Santa Fe and its progeny

recognize that Native Americans may pursue an “action for an accounting of all rents, issues



                                                2
           Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 4 of 13




and profits against trespassers on their land.” Oneida Cty., N.Y. v. Oneida Indian Nation of New

York State, 470 U.S. 226, 235–36 (1985) (internal quotation marks omitted).3 And in light of

the fact disgorgement may be pursued, “[t]he argument is sometimes made that the Indian

owner is [automatically] entitled to restitution, rather than rental value, for trespasses

involving an unauthorized use of trust surface.” “This argument, however, has been largely

rejected by the courts, and invokes a punitive aspect inconsistent with the compensatory

nature of trespass damages.” Colby L. Branch, ACCESSING INDIAN LANDS FOR

MINERAL DEVELOPMENT, 2005 No. 5 Rocky Mountain Mineral Law Foundation-Inst

Paper No. 3 (citing Hammond v. City of Madera, 859 F.2d 797 (9th Cir. 1988).4

       The reason disgorgement is not automatically awarded in connection with Native

American trespass claims is that although disgorgement is a remedy which can be pursued in

connection with such claims, the Supreme Court has made clear that “the governing rule of

decision” for such claims is to “be fashioned by [a] federal court in the mode of the

common law.” Oneida, 470 U.S. at 236 (internal quotation marks omitted). And as discussed



       3
          Judge Miles LaGrange similarly observed disgorgement is a remedy available to be
pursued by Plaintiffs. See [Dkt. No. 51] at 5. Judge Miles LaGrange did not, however,
conclude this remedy should be awarded in this case. See id. Thus, Enable does not, as
Plaintiffs suggest, seek reconsideration of Judge Miles LaGrange’s Order. See [Dkt. No. 137]
at 11-12.
       4
          Plaintiffs say Hammond “is easily distinguishable,” but this is not so. Like the
trespassing pipeline at issue here, the trespassing road in Hammond was used in connection
with a broader system that generated revenues. But the Hammond court rejected an attempt
to disgorge benefits the road system, as a whole, generated via its use of the property in
question. The Court should reach the same conclusion here.
        The Pend Oreille case discussed by the parties also supports Enable’s position. As the
Court there observed, the goal to be reached was to ensure there was “fair compensation to
the Indians for use of their lands.” See 135 F.3d 602, 609 (9th Cir. 1998) (emphasis in
original). This “fairness” concept is the hallmark of equity, which requires a balancing of
factors, not an automatic award of relief.

                                               3
           Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 5 of 13




supra, the common law requires a balancing of equities. It is thus evident that a balancing of

the equities is required before disgorgement could be awarded to Plaintiffs in this case.5

       B.      UPON BALANCING EQUITIES, DISGORGEMENT SHOULD NOT BE AWARDED

       Plaintiffs say that if a balancing of the equities is required (and it is), this work should

be performed by a jury, not the Court. See [Dkt. No. 137] at 17. Enable respectfully

disagrees. It is well established that “[i]f disgorgement of [a] defendant’s profits was not

available at law for the kind of wrong at issue[, the plaintiff] has no constitutional right to a

jury to decide the disgorgement question.” See Texas Advanced Optoelectronic Sols., Inc. v. Renesas

Elecs. Am., Inc., 895 F.3d 1304, 1320 (Fed. Cir. 2018). And Plaintiffs have provided no

authority which indicates the monetary relief they seek via disgorgement was a remedy

available under the common law, rather than in equity. Cf. Chauffeurs, Teamsters & Helpers,

Local No. 391 v. Terry, 494 U.S. 558, 570 (1990) (explaining that the Supreme Court has made

clear that it “has not . . . held that any award of monetary relief must necessarily be ‘legal’

relief,” and that it has “characterized damages as equitable where they are restitutionary, such

as in actions for disgorgement of improper profits”) (emphasis in original). Thus, Plaintiffs

do not have a right to a jury on the disgorgement issues in this lawsuit.

       The question of who (whether the Court or jury) would be required to balance the

equities at a trial does not, however, need to be reached for instant purposes. Even if


       5
        Enable respectfully posits the right to stop a continuing trespass is more sacrosanct
than the right to strip ill gotten gains from a trespasser. Consequently, if Native American
landowners were automatically entitled to disgorge benefits received by trespassers, it would
follow perforce they would also be automatically entitled to a permanent injunction requiring
removal of the trespassing structure. The Tenth Circuit, however, made clear that in an
appropriate circumstance, equity would not warrant a permanent injunction requiring such
removal. See [Dkt. No. 136-37] at 22-30]. Logically, then, equities must also be balanced in
considering whether to disgorge benefits received by a trespasser.

                                                4
         Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 6 of 13




Plaintiffs have a Seventh Amendment right to a jury on some or all of the disgorgement

issues, “[i]t is well-settled that the Seventh Amendment is not violated by proper entry of

summary judgment, because such a ruling means that no triable issue exists to be submitted

to a jury.” Payne v. Nat'l Sec. Agency, 232 F.3d 902 (10th Cir. 2000). Thus, even if the Court

agreed that a jury would be tasked with balancing equities at trial, it could still enter summary

judgment provided the standards set forth in Fed. R. Civ. 56 are satisfied. And here they are.

       The facts of this case are not materially controverted. It is undisputed that: (1) the

BIA granted a 20-year right-of-way easement over the Property to Producer’s in 1980;

(2) Enogex’s predecessor acquired Producer’s in 1999 and thereby succeeded to the rights of

the easement; (3) the easement expired in 2000; (4) in 2002 Enogex submitted a renewal

application based on an independent appraisal (approved by the BIA) that showed the value

of a renewed easement to be $40 per rod; (5) the BIA urged Plaintiffs to accept this offer,

but they did not and instead demanded $63,600 – an amount exceeding the appraised value

of the surface of the Property; (6) when a deal could not be struck, the BIA terminated

Enogex’s renewal application and levied a trespass assessment which Enogex paid and which

Plaintiffs received; (7) after a subsequent “mediation” proved unsuccessful, Enogex, which

had never before condemned an easement on an allotment but possessed the legal right to

do so at the time, decided condemnation was its best option; (8) the BIA urged Enogex not

file for condemnation, and asked the company to re-submit its renewal application, which

Enogex did in 2008; (9) unbeknownst to Enable, the BIA went on to grant the 2008

application, reverse it decision in 2010, and remand the matter for negotiations; (10) further

communications did not take place until shortly before this lawsuit was filed because



                                               5
           Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 7 of 13




Plaintiffs, who were the only party aware of the BIA’s actions, instructed the BIA not to

contact Enogex because their counsel would do so, but struggled for a number of years to

find counsel; (11) while all this was taking place, a fraction of the Property escheated to the

Kiowa Tribe, stripping Enable of its previous right to condemn an easement; and (12) at no

point prior to the filing of this lawsuit did Plaintiffs demand Enable vacate the Property.

       According to Plaintiffs, if disgorgement is not ordered based on these facts, “this

Court [w]ould create a form of private eminent domain that is contrary to multiple federal

statutes, whereby Plaintiffs are forced to accept Enable’s offer to lease their property for the

past nineteen years at [a] $40 per rod rental rate.” See [Dkt. No. 137] at 1.6 But Enable does

not contend it condemned an easement or otherwise had a possessory right to occupy the

Property during the holdover period. Instead, Enable asks that Court determine Plaintiffs are

not entitled to disgorge the benefits they say Enable received during this time and at trial

determine the proper compensation owed to Plaintiffs for the holdover period.

       Federal law is clear in its conclusion that unless granted in accordance with statute –

in this case the Indian Right of Way Act, 25 U.S.C. §§ 323-28 (the “Act”) – possessory

interest in Native American lands are of no effect. See, e.g., United States v. S. Pac. Transp. Co.,

543 F.2d 676 (9th Cir. 1976). But there is likewise “little doubt that Indians may permit non-

Indians to come onto their [land] for some limited purpose . . . and that the Indians’ consent

is a good defense to a later trespass action.” See id. at 699. The key distinction between these

two paradigms – a statutorily infirm possessory right and a permissible temporary license – is

the ability to revoke the latter. See id. at 699 n.38 (citing F. Cohen, Handbook of Federal

       6
         See id. at 22 (“Enable would be able to force Indian landowners to accept rental
value for their land, against the landowners’ will, simply by trespassing.”).

                                                 6
          Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 8 of 13




Indian Law 220 (Univ. of N.M. Press reprint of 1942 ed.) at 332-33). And this is a critical

here.

        Enable does not, as Plaintiffs suggest, contend EOIT did or could have obtained an

irrevocable possessory interest in the Property (i.e., an easement) without Plaintiffs’ consent

or in contravention of other requirements of the Act. But the fact remains that during the

holdover period, Plaintiffs never asked or demanded Enogex vacate the Property. See [Dkt.

No. 136] at 15-16 (UMF No. 68). This created a situation akin to the permissible grants of

revocable license discussed by the S. Pac. Transp. Co. court whereby Enogex could remain on

the Property while negotiating (unless asked to leave), but would be required to compensate

Plaintiffs for use of their Property during this holdover period (i.e., to pay for the “license”).

        Plaintiffs say that determining what compensation they are owed for the holdover

period, the Court should be mindful “of the large objectives of the Act.” See [Dkt. No. 137]

at 22 (quoting Albermarle Paper Co. v. Moody, 422 U.S. 405, 416 (1975)). And Enable does not

disagree. But viewing the facts of this case through the lens of the Act’s purpose does not, as

Plaintiffs argue, counsel for an award of disgorgement.

        The Act was passed “to help ensure that necessities such as telegraph lines[,

pipelines,] and roads could continue without encumbrance” across the “checkerboard of

tribal, individual Indian, and individual non-Indian land interests” that resulted from the

allotments which were granted throughout the 19th and early 20th Centuries. See Pub. Serv. Co.

of N.M. v. Barboan, 857 F.3d 1101, 1105 (10th Cir. 2017). Bearing this objective in mind and

in light of certain practical realities – most notably, the fact that holdover tenancies on

Native American allotments are inevitable given the 20-year term of easements and the



                                                 7
           Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 9 of 13




speed at which the BIA processes renewal applications – the BIA has, acting pursuant to

authority delegated to it via the Act, promulgated regulations that dictate what is to occur in

situations such as those presented in this case; i.e., where a holdover tenant seeking renewal

has not been asked to vacate. In these circumstances, the holdover tenant is required to

compensate the landowners for the fair-market value of an easement during the holdover

period measured by either: (a) the terms of a renewed easement, which are “charged against

the holdover period”; or (b) in the case where no renewed easement is obtained and tenant

must later vacate, the independently appraised value of an easement for the holdover period.

See 25 C.F.R. § 169.410.7 Any award of disgorgement would contravene these regulations

and the principles of equity that undergird them and would frustrate the purposes of the Act.

II.    PLAINTIFFS ARE NOT ENTITLED TO PUNITIVE DAMAGES

       In discussing the punitive nature of disgorgement, Plaintiffs cite a series of cases in

which the remedy was used in a restitutionary manner; i.e., to restore to plaintiffs profits

which they would have earned if defendants had not deprived them of the opportunity. See

[Dkt. No. 137] at 27 (citing Mason v. Sybron Corp., 955 F.2d 48 (9th Cir. 1992) (awarding

disgorgement in a trade secret case measured by “the profits plaintiff did not make but

would have made had his secret not been unlawfully used”)); Zippertubing Co. v. Teleflex Inc.,

757 1401, 1412 (3d Cir. 1985) (awarding disgorgement in a prospective business advantage

case based on a theory that if “one has unlawfully deprived another of a contract or a

business opportunity and has made that opportunity his own, he is not to be permitted to


       7
         25 C.F.R. § 169.410 was promulgated after this lawsuit was filed. As Enable has
explained, however, the BIA has consistently acted in accord with the regulation’s dictates in
dealing with the parties. See [Dkt. No. 139] at 16 n.3.

                                              8
           Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 10 of 13




retain any of the profits”)). In these circumstances, it can be understood disgorgement is not

punitive or a penalty, but is instead a form of restitution used to restore to the plaintiff that

which he would have otherwise had but for the defendant’s tortious conduct.

       Unlike a trade secret, patent, trademark, or prospective business advantage case,

disgorgement in a trespass case such as this – where Plaintiffs could not earn the profits they

seek to disgorge – does not restore to Plaintiffs that which they would have earned but for

the tortuous conduct at issue. Put otherwise, an award of disgorgement in this case would

not restore Plaintiffs to a position they would have been in but for the trespass. Instead,

there would be a windfall to Plaintiffs designed to deter future potential tortfeasors.

       For reasons already articulated, Enable disputes the notion that future actors must be

discouraged from doing that which Enable did – holdover with Plaintiffs’ knowledge while

seeking a renewed easement. See, e.g., Schafer v. Centerpoint Energy Oklahoma Gas, Case No. 17-

CV-365 (N.D. Okla.) [Dkt. No.97] at 13 (“CenterPoint’s continued operation and

maintenance of [its pipeline] while negotiating with [the landowner for a new easement] does

not suggest malice, oppression, or evil intent”). Regardless, if disgorgement were awarded, it

would unquestionably be punitive in nature. And for that reason, additional punitive

damages would be unwarranted.

III.   PLAINTIFFS’ ATTORNEYS’ FEES ARGUMENTS SHOULD BE REJECTED
       Enable does not dispute Plaintiffs can seek attorneys’ fees related to the dismissal of

Enable’s condemnation counterclaim. Plaintiffs, however, go on to say that they can recover

attorneys’ fees for Enable’s “bad faith” litigation conduct. See [Dkt. No. 137] at 29.8 Not so.

       8
         The “bad faith” exception to the American Rule is applicable only to litigation (and
not pre-suit) conduct. See Towerridge, Inc. v. T.A.O., Inc., 111 F.3d 758, 766 (10th Cir. 1997).

                                               9
         Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 11 of 13




        According to Plaintiffs, Enable’s “bad faith” is shown by an apparent inconsistency

between the fact that although it would “less efficient” and additional operational costs

would be incurred, EOIT could serve all customers without using the 77 rods of pipeline at

issue, see [Ex. “1”] (Soell Depo.) at 26:20-27:10, and EOIT’s representation that the 77 rods

are sufficiently “necessary” to its business to warrant the filing of a claim for condemnation.

See id. But there is nothing inconsistent about this, nor does it demonstrate “bad faith.”

        “The word ‘necessity,’ as []it] is employed in condemnation proceedings, does not

mean an absolute necessity” and the “property condemned [need] not [be] absolutely

necessary for public purposes.” Luccock v. City of Norman, 578 P.2d 1204, 1206 (Okla. 1978).

So long as the property is needed “for the economic and efficient accomplishment of a

lawful public purpose” it can property be taken by the condemning authority. See id.

        It is undisputed Enogex’s use of Plaintiffs’ Property allowed the company to more

efficiently operate its business with lower operational costs. See [Ex. “1”] at 26:20-27:10. And

moreover, when considering whether to seek to condemn an easement on Plaintiffs’

Property EOIT also had to consider the additional economic costs of alternative options

which include the costs of removing the 77 rods from the Property and acquiring easements

over and laying new pipe on adjacent tracts. And as Plaintiffs’ expert has noted, these costs

exceeded $1 million. See [Dkt. No. 136-35]. Bearing this in mind, it is evident that Plaintiffs’

Property was sufficiently “necessary” to warrant the filing of a condemnation action. There

has, therefore, been no “bad faith” which would entitle Plaintiffs to an award of attorneys’

fees.




                                              10
Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 12 of 13




                            Respectfully submitted,


                            /s/ John A. Kenney
                            John A. Kenney, OBA #4976
                            Michael D. McClintock, OBA #18105
                            Michael K. Avery, OBA #22476
                            MCAFEE & TAFT A PROFESSIONAL CORPORATION
                            Two Leadership Square, Tenth Floor
                            211 North Robinson
                            Oklahoma City, OK 73102
                            Telephone: 405/235-9621
                            Fax: 405/270-7212
                            Email: john.kenney@mcafeetaft.com
                                   michael.mcclintock@mcafeetaft.com
                                   michael.avery@mcafeetaft.com

                                   -and-

                            Stratton Taylor, OBA #10142
                            Toney D. Foster, OBA #16063
                            Clint Russell, OBA #19209
                            Kassie N. McCoy, OBA #31405
                            TAYLOR, FOSTER, MALLETT, DOWNS,
                            RAMSEY & RUSSELL
                            400 West Fourth Street
                            P.O. Box 309
                            Claremore, OK 74018
                            Telephone: 918/343-4100
                            Fax: 918/343-4900
                            Email: staylor@soonerlaw.com
                                   tfoster@soonerlaw.com
                                   crussell@soonerlaw.com
                                   kmccoy@soonerlaw.com

                            ATTORNEYS FOR DEFENDANTS




                              11
       Case 5:15-cv-01262-G Document 142 Filed 04/22/19 Page 13 of 13




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of April, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of
a Notice of Electronic Filing to the following registrants:

      Stephanie C. Hudson
      OKLAHOMA INDIAN LEGAL SERVICES
      4200 Perimeter Center Dr., Ste. 222
      Oklahoma City, OK 73112
      hudson@oilsonline.org

             -and-

      Catherine F. Munson
      Keith M. Harper
      Kristalyn Kinsel
      KILPATRICK TOWNSEND & STOCKTON, LLP
      607 14th Street, N.W., Ste. 900
      Washington, D.C. 20005
      cmunson@kilpatricktownsend.com
      kharper@kilpatricktownsend.com
      kkinsel@kilpatricktownsend.com

             -and-

      Dustin T. Greene
      Elizabeth L. Wiinters
      KILPATRICK TOWNSEND & STOCKTON, LLP
      1001 West Fourth Street
      Winston-Salem, NC 27101
      dgreene@kilpatricktownsend.com
      bwinters@kilpatricktownsend.com

      ATTORNEYS FOR PLAINTIFFS


                                          /s/ John A. Kenney




                                             12
